UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1884


In Re:   ROBERT EVERTON RUSHIE,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:00-cr-00396-NCT)


Submitted:   October 4, 2012                 Decided:   November 5, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Everton Rushie, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert     Everton    Rushie     petitions      for      a    writ   of

mandamus, alleging that the district court has unduly delayed in

ruling on his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.       He seeks an order from this court directing the

district court to act.             We find the present record does not

reveal undue delay in the district court.                  Accordingly, we grant

leave    to    proceed    in    forma   pauperis     and     deny    the     mandamus

petition.      We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented      in     the    materials

before   the    court    and    argument     would   not    aid     the    decisional

process.

                                                                    PETITION DENIED




                                         2